Case 4:21-cv-10018-JEM Document 1-4 Entered on FLSD Docket 02/03/2021 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                              KEY WEST DIVISION

                                 IN ADMIRALTY

                            CASE NO. 4:21-cv-10018


   IN THE MATTER OF:

   THE COMPLAINT OF KEY WEST JETSKI,
   INC. AS OWNER OF THE YAMAHA PERSONAL
   WATERCRAFT (HULL ID# YAMA2116I920)
   ITS ENGINES, TACKLE, APPURTENANCES,
   EQUIPMENT, ETC. IN A CAUSE FOR EXONTERATION
   FROM OR LIMITATION OF LIABILITY,

         Petitioners.
   ________________________________________/




                   COMPOSITE
                   EXHIBIT “4”
Case 4:21-cv-10018-JEM Document 1-4 Entered on FLSD Docket 02/03/2021 Page 2 of 5


                                    PWC Renter Orientation Checklist

 Protect ve clothing/Equipment for operators and passengers,                                                                                                                                                             :
                                                             Wear PFD and Other Protective Clothing/Equipment
                                    i.~ PFD                              . YoiHnust wear an appi.opriate pet.sonal flotation device (PFD) at all times.

 'uJWRenter

                                  ffi I s ,            . ;T;::;bcoT:eyt;:`L;::t]:t::Ltg;:d;et:S:u;:oc:h;:;:a:je:sc[]];:t:fLe::tt::;:r];t%g:L;]e;e::¥t::tt:#LLL;:;{C::]]tehsecan
   Initials                               BoeMomu'                                        occur ifwatci. is forced into body cavities as a result of falling into watel. Or


                                   4                         . icd]::t[]::`tda[[ JPL`]tot:lei;L::::i:I:,']C;me,Tt ( such as footwear ` eyewear) may be needed

 iL,I,14 . I TmL=

                                  Wrist                                                       PFD
                                                                                                                       Keep Lanyard Attached°R€`;gS;.i:f:;i?1:£t:a]:t:Tc::;i))[gn:::§h;':::°rqf,:toc;:rad[ I(:]a#%:rdT)hte°ny:fu;o:]i:{]
   u,WRenterInitials




                                                             Know How to Start and Stop the Engine•Tostar.ttheengine,besurethatthelaiiyardis attached and push the start button.•Tostoptheengine,pushthestopbutton.StoppingtheenginewillnotstoptheforwardmotionofthePWCandwillresultinlossofsteering.
 igivuv'RenterInitials




                                                             Know Operational Controls
  wl/                       Ldi
                                    •"                                 . The throttle controls youi. speed. Apply the throttle lever on the handle to
                                                                          accelerate and release it to slow down.
   RenterInitials                                                • The handlebars move the jet thl.ust nozzle directing thrust in different directions
                                                                     to steer the PWC. Without thi.ust, You cannot steer the PWC.


 Avoid Collisions-Most PWC Injuries and Deaths Result from Collisions

                                                             Do Not Release Throttle when Trying to Steer•Youneedthrottletosteel..TakeEarlyActiontoAvoidCollisions
  UtJRenterInitials


                                                                 • Remember` PWCs and other boats do not have brakes.




    wlRenterInitials
                         ±..FT.``±            s:::a;;I:t:s:t:#,L¥yd::L]oT]:otTT]aet, I:t::I:C;::t[t]:]tgLeL]]ty:tre:::acfif your vLS]on of others



                                                             Operate Defensively
                                                                 • Operate at safe speeds.
                                                                 • Keep a safe distance away from people, objects and other boats (including

 vwlRenterInitials
                         _ffi                        : pB¥ ;§: :oo] ]]:ewa ]d:]t::tr]sy t:e:]pLfady poys:;a:Lh ::]]:e: bwoL:;`S water
                                                                 • Avoid sharp turns and other maneuvei.s that make it difficult for othel.s to avoid
                                                                    colliding with you oi. that make it difficult for others to understand where you
                                                                    al-e going.


                                                                                                                  nl
Case 4:21-cv-10018-JEM Document 1-4 Entered on FLSD Docket 02/03/2021 Page
                                                                       .,t.3 of 5


 OtherHazards                                                   `         ;`      I                                                                                                i                   I

                                                                               Avoid Aggressive Maneuvers
                         ...    .:.``1:.'`                                                       . Tliis is a liigh-pei.formancc boat-it is not a toy.
                         +----i.ri -' ,..I.+... _                                               . Ride within youi-limits and avoid aggressive maneuvers to reduce the risk of
 uJ cid                                 !`.-.    '`-.... .'J....i.,,.                              loss ofcoiiti.ol. ejection, and collision.
    RenterInitials
                                        i|               i =J                           . Sharp turns orjumping wakes or waves can inci.ease the risk of back/spiml
                                        I:!!''                                                    injury (paralysis), facial injuries. and broken legs. ankles or othei. bones
                                        hal                                             . Do notjump wakes or waves.




 ulRenterInitials'Ulu
                                ±~ J-ettTBt]e                     K:,i;:o,::snw;:;y#s:]¥si`;tit:a;it%;e:;e|::`lji:::?, o:1 dpr::tts]t::Ps can become entangled Ln
                                                        -_,
                                                                               Do Not Apply Throttle when Anyone is at the Rear of the PWC
                                                                                   • Do not apply the thi-ottle when anyone is standing or swimming toward the rear
    Renter                                                                            of the PWC. Watei. and/oi. debris exiting jet thrust nozzle can cause serioiis
    Initials            •:-=T±~_=±===, ~=-i <T!eds                                    i nj u ry.


                                  .,f¢:;.                ~,----.                              Know Howto Rightthe pwc in openwater
 _ulu_                         I.-..i.       i                                          . If you capsize in open water, swim to the real. of the pwc and tui.n it upright~--
                                    ''-'-TLTr-.. i                                    be sure to timi it in tlie proi)er dil.ection Then. boai.d from the rear.
    RenterInitials




 Other Rules and Safety Information that May Apply to Your Situation
                                                                               Follow Rental Agency Rules and Boating Laws
 J2J±RenterInitials            A:geuei::} B::#:g                           : I:;Vt];eowY]ia::Lrii:ato:;?¥ii;p]::L;Cos:I:(:s:;:P:E]::scqs`:,:i:n:°#st`:8::(i::;8tnoe:oawn]:Tgequ]Pped



                                         iT +.:.-;I.,                                 Know the waters
    „RenterInitials                     't `` i I.I '.,4F:±..i.                                    . Know the area in whicli you will be operating and obsci.ve all navigational
                                          •',,,.`l,.':,,4'l,i-i7                                  markers and signs.



                         |mi

                               i igiv                    Follow the Additional pwc warnings and Instructions that May Apply•Dependingonthccircuinst€`nccs,thcOwncr'sMtlnualandpi-ocluctltlbclsmay,+haverelevantinfoi.mationiiotcoveredinthisbasicoi.ientatioil.
 utz±_RenterInitials




 Final check                                                                                                                                                                                  .
                                                                                  • Do you understand that you should scan constantly. opc[.ate dcfensivcly and
                                                                                      avoid aggi.essivc maneiivei.s?
 r^/IRenter              READBYL£ND?                                           : 3: ;::: :::::::::::::: ::::: ;oY:is]odL:idn°±T:.:lee:;.:kt;]Se?thLottie when you ale trying

    Initials
                                                                                    to steer away fi.om people, objects and other boats ( including PWCs)?
                                                                                  • Do you have any questions about the PWC or its operation?



I have been instructed on and understand the rules and information provided in this orientation.

                                                                                                                                                                     Sj`
                                                                                                                        Signature of PWC Rental Agency Employee


                                                                                                                        (2)
Case 4:21-cv-10018-JEM Document 1-4 Entered on FLSD Docket 02/03/2021 Page 4 of 5


                                                 PWC Renter Orientation Checklist

 Protect e Clothing/Equipment for Operators and Passengers




    RenterInitials
                                               ifee:{FSD ,              Wei¥i]i;:o:;:;:;;r;:[}];:I;;1;:C:t;:;:I;§oc::;I:i;i;i;::ic:ti::gi::;e::::it;:i;::;;i;:C;::::i:::I;]ti::`]Lj];Li;:;I:s::`n )
                                                ..                                                                          .:-.`=-----`-`                                        _`-`--_-----------------i--:                                                          -----.---i:--:-



  |TLT[[ . I TTaE:

                                               wrist                                                         PFD
                                                                                                                                      Keep Lanyard Attached``'0R€ckas;ie.;:f::i]r;I:£t:ai:t:;:::eitj[:::i;h;;:::::r:,C:,:[adi ,t:[a[;;::I dT'hte°ny:fu;o:ri::I

=¥nuInitials
                                                                                                     -1


                                                                            Know How to Start and Stop the Engine•Tostalltheengine`besui.ethatthelanyardis attached and push the start button.•Tostoptheengine.pushthestopbutton.Stoppingtheengine!±£iJ±pg!stopthefoi.wardmotionofthePWCandwillresultinlossofsteering.
 •.I-I-=+.-iTInitials




  -  RenterInitials
                                                 • `-.'
                                          'mnd`'-'t       ...

                                                                •.




  Avoid Collisions-Most PWC Injuries and Deaths Result from Collisions
                                                                            Know Operational Controls
                                                                                             . The throttle conti.ols your speed. Apply the thi.ottle lever on the handle to
                                                                                                     accelerate and release it to slow down.

                                                                                        . The handlebars move thcjet thrust nozzle directing thrust in different directions

                                                                                    to steel. tlie PWC. Without thrust, you cannot steer the PWC.




                             /                                              Do Not Release Throttle when Trying to Steer
       `. ._`\Recter-,-Initials
                                                                                 • You need throttle to steel-.TakeEarlyActiontoAvoid Collisions•Remember.PWC`sandotherboatsdonot have brakes.




                                      _±..~di```±           S:::a:;:n:S:t;::][#yd::ilo::°t£]aet, I:I::I:C;:L:Ln:1:]t:lei:ty:tie:::acfi{ you] vLSLon of others
    -,-RenterInitials



                                                                            Operate Defensively
                                                                                 • Opei.ate at safe speeds.
                                                                                 • Keep a safe distance away from people. objects and other boats (including
           --                                                                      PWCs).
                                  '
                                                                                 • Do not follow directly behind PWCs or other boats.
     RenterInitials
                                                                --~..        . Do not
                                                                          . Avoid     go near
                                                                                  shai.p turnsothers to spray
                                                                                               aiid other     oi. splash
                                                                                                          maiicuvers     them
                                                                                                                       that   with
                                                                                                                            make it watei..
                                                                                                                                    difficult foi. others to avoid

                                                                                    colliding with you or that make it difficult for others to understand where you
                                                                                    are going.


                                                                                                                                   (1)
Case 4:21-cv-10018-JEM Document 1-4 Entered on FLSD Docket 02/03/2021 Page 5 of 5



OtherHazards                                                i                                                                               I , ,':                    ,

                                                                             Avoid Aggressive Maneuvers
                                 .._     ,.. .,`. ....                                   . This is a high-performance boat --it is iiot a toy.
                                -----.i.:i -''....:-.~.                               . Ride within your. limits and avoid aggressive maneuvers to reduce the risk of.1`-
 iLRenterInitials                         `      '`. .... ..P;. ,..-...,                    loss ofconti.olt ejection` and collision.


                                         ri,                 : =J                   . Shai.p tui.Its oi.jum|)ing wakes oi. waves can increase the risk of back/spinal
                                        :!iL''                                           injiiry (paralysis). facial iiijuries` and bi.oken legs, ankles oi. other bones
                                        +.-`                                        . Do notjump wakes or waves.




                                   ±~ JettTig;e                 K:1:::I:::r::;yt:tLft:s:]¥sL:]L:t:::a:i:I:::r;e:;el::`::I:; OOLi d::\:nsLt]::ps can become entangled Ln
    Fn#                                                     -.,
                                                                             Do Not Apply Throttle when Anyone is at the Rear of the PWC
                                                                               • Do not apply the throttle when anyone is standiiig or swimming toward the I.ear                              :

    Renter                                                                       of the PWC`. Water and/or debris exiting jet thrust nozzle can cause serious
     Initials                   ---.T==~~T_:'>--L` =flas                       i nj u ry.


                                       •.f+                                      Know Howto Right the pwc in openwater
 ---` --JRenterInitials            ' -I '+I. i                  . ::ys:,:'eL`;a:);::;I ']: I:,!7t:)I: ¥]`::;I:rsd|:I:Tctt]°o]t]heT]heea:,°bfot€:tted ELV:I: ;ahnedtteL:rr["t LLprJ8ht '




 Other Rules and Safety Information that May Apply to Your Situation
                            I     A:ge:i::i a::*:9                     F:'fii::¥::V:::i:::i:,io3g::atg;#;eo:c;,i::£:t::Itp;:::C;#*°;is::g:,I::::;g:1oe:oc:n]:1:qulppcd i-
    ELRenterInitials




                                         .,:..d {t. ji,,                       Know the waters                                                                                                    !
       #--RenterInitials                   i i.I,.'tiJ`t.I,                         . Know the area in which you will be opei.ating and observe all navigational

                                          ...`L. ::,,,'!_I,-ir                         iiiai.kers and s igns.



                                   ' ~           {\:;=\i,           F?:i:ev¥e]:Te::1:;Tgt]:]`:::::1:::a:t::]]¥::o[::C:vre:::c:d:::'t:ri:lsd;'a¥ac:.r:|a:et]::ad:I;::ohd:ic tTaaoycl?Pnpa'yy
          dr.A.I-Initials




 Final check                                                    i                                                                                 .
                                                                               • Do you under.stand that you should scan constantly` oi)ei-z`te defensively and
                                                                                 a\Joid aggi.essive maneuvei-s?                                                                               '

                                 READBYL£ND?                                    : B: ;::: :::::::::::: :::i: ;oY:iodL:I:°±]::;e::.:I::ise9thiott|c when you are trying
    Renter
    Initials                                                                     to steer away from people` objects aiid other boats (including PWCs)?
                                                                               • Do you have any questions about the PWC` or its operation?




I have been in                                           on and                derstand the rules and information provided in this orientation.


                                                                                                                                        5T5
                                                          of PWC Renter                                 Signature of PWC Rental Agency Employee


                                                                                                       (2)
